DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The special technical feature that is commonly shared between the inventions of Group I, claims 1-5 and claim 17 of a release sheet is taught by Zama (U.S. Patent No. 2016/0200072) who teaches peelable laminate film (See Abstract), i.e. a release sheet, the release sheet comprising: a release layer comprising particles (paragraph [0054]); and a base layer (paragraph [0080]), wherein a content ratio of the particles in the release layer is 0.09 to 79.99% by mass (paragraph [0070]). It is noted that Zama discloses amounts of particles in percent by mass while claims recite percent by volume. However, given that the amounts disclosed by Zama overlaps those amounts claimed, respectively, it is clear that Zama meets the ranges as presently claimed, absent evidence to the contrary. Given that Zama teaches the claimed invention, the cited claims fail to define a contribution over the prior art. Therefore, the cited claims fail to constitute a special technical feature and hence lack of unity exists between the cited claims.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072).
Regarding claim 1, Zama teaches a peelable laminate film (See Abstract), i.e. a release sheet, the release sheet comprising: a release layer comprising particles (paragraph [0054]); and a base layer (paragraph [0080]), wherein a content ratio of the particles in the release layer is 9.09 to 79.99% by mass (paragraph [0070]). It is noted that Zama discloses amounts of particles in percent by mass while claims recite percent by volume. However, given that the amounts disclosed by Zama overlaps those amounts claimed, respectively, it is clear that Zama meets the ranges as presently claimed, absent evidence to the contrary.
The limitation regarding semiconductor compression molding is a statement of intended use. While there is no disclosure that the release sheet is for an semiconductor compression molding as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. semiconductor compression molding, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a release sheet identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Zama teaches wherein the particles have an average particle diameter of from 0.01 to 15 µm (paragraph [0068]) which overlaps the claimed range of 1 µm to 55 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); se MPEP 2144.05.
Regarding claim 3, Zama teaches wherein the particles comprise resin particles (paragraph [0066]).
Regarding claim 4, Zama teaches wherein the resin particles comprise a polyolefin resin (paragraph [0066]).
Regarding claim 5, Zama teaches wherein the base layer comprises a polyester film (paragraphs [0062] and [0081]).
Regarding claim 16, Zama does not explicitly disclose an arithmetic mean roughness (Ra). However, Zama does disclose that it is undesirable when the release surface does not become uniform and is rough (paragraph [0071]). Further, the present specification discloses that the surface roughness of the specific release layer can be adjusted to be within the aforementioned ranges (which include the claimed range of from 0.5 µm to 5 µm) by adjusting the average particle diameter of the particles and the thickness of the specific release layer (See paragraph [0027]). Therefore, given that Zama teaches the particles having an average particle diameter of from 0.01 to 15 µm (paragraph [0068]) which overlaps the presently claimed range and release layer having a thickness of 0.1 to 10 µm (paragraphs [0024] and [0071]) which overlaps the range used in the present invention, it is clear that the release layer of Zama would intrinsically have an arithmetic mean roughness (Ra) as presently claimed, absent evidence to the contrary.

Claims	14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072) in view of Munninger et al. (US 5,962,098)
Zama is relied upon as disclosed above.
Regarding claims 14 and 15, Zama fails to teach wherein the release layer further comprises a resin component as claimed.
However, Munninger et al. teaches a release sheet comprising a release layer comprising particles and a resin component comprising a crosslinked acrylic resin (See Abstract, col. 3, lines 36-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinked acrylic resin in the release layer of Zama in order to impart thermal resistance properties and absorption of ink (Munninger et al., col. 3, lines 7-21 and 56-62).
Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive. 
Applicant amended claims to include new claims 14-16.
Applicant argues that Zama teaches delamination of the peelable surface layer 20 where at least a part of the peelable surface layer 20 would intentionally remain on the surface of the molded semiconductor package, leading to deterioration in uniformity of the outer appearance of the surface of the molded semiconductor package and failure to reduce contamination of the surface of the molded semiconductor package.
However, there is nothing in the claim that requires reducing contamination of the surface of the molded semiconductor package. The present claims only broadly recite a release sheet “for semiconductor compression molding” which is merely intended use and thus, only requires the prior art invention to be capable of performing the intended use unless structural difference exists. Given how broad the presently recited intended use limitation is and absent evidence of structural differences, it is clear that the invention of Zama is capable of performing the intended use.
Applicant argues that the claimed content ratio of the particles provides superior effects over particle contents that are outside the claimed range and points to Tables 1-2, Examples 1-9 and Comparative examples 2-3.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, there is no data at the upper end point and lower end point of the claimed content ratio of the particles, i.e. at 5% and at 65%. Further, the data uses specific types of particles (pmma, polystyrene, polyacrylonitrile, silicone, pmba, and silica) and diameter (5-60 µm) while the claims are open to any type of particles and any diameter of particles. The data also uses specific thickness of release layer (5-50 µm) while the claims are open to any thickness of release layer. Further, the data uses specific types of resin component (crosslinked acrylic resin) and specific type of base layer (biaxially stretched polyethylene terephthalate film) while the claim does not recite any resin component or any base layer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787